Should the plaintiff in error fail to amend its pleadings for the purpose of making and trying the issue of improvements made in good faith, the District Court will, in addition to the judgment in favor of defendant in error for the land in controversy, render judgment in his favor for $210, with interest thereon at the rate of 6 per cent per annum from the 2nd day of November, 1893, damages for the use and occupation of the premises. But should such amendment be made and issue tried, the value of the use and occupation of the premises will be determined and judgment *Page 669 
entered in accordance with the provisions of title 96, chapter 2, of our Revised Statutes.
Ordered accordingly.